        Case 9:21-cv-00066-DWM Document 1 Filed 06/02/21 Page 1 of 5



Lee C. Henning
Ashley C. McCormack
HENNING, RUTZ & MCCORMACK, PLLC
1131 South Main Street
PO Box 87
Kalispell, MT 59903
P: (406) 752-7122
F: (406) 752-3367
Email: lee@grizzlylaw.com
Email: ashley@grizzlylaw.com

Attorneys for Plaintiff


               IN THE UNITED STATES DISTRICT COURT
         FOR THE DISTRICT OF MONTANA, MISSOULA DIVISION

 GREG JOHNSON d/b/a POINT OF
 ROCKS RESTAURANT,                      Cause No. CV-___________________
                     Plaintiff,
                                        COMPLAINT AND JURY
       vs.
                                        DEMAND
 REZATTO 3, INC., d/b/a REVO
 INSURANCE ALLIANCE and
 REZATTO GROUP, and JOHN DOES
 1-10,
                     Defendants.

      Plaintiff Greg Johnson d/b/a Point of Rocks Restaurant, by and through his

counsel of record, HENNING, RUTZ & McCORMACK, P.L.L.C., now complains

and alleges against REZATTO 3, INC., d/b/a REVO INSURANCE ALLIANCE and

REZATTO GROUP and John Does 1-10 as follows:




COMPLAINT AND JURY DEMAND                                                  Page 1
       Case 9:21-cv-00066-DWM Document 1 Filed 06/02/21 Page 2 of 5



                                 JURISDICTION

1.   Jurisdiction is founded on diversity of citizenship, 28 U.S.C. §1332. Plaintiff

     and Defendants are citizens of different states, as alleged below. The amount

     in controversy exceeds $75,000 exclusive of costs, interest and attorney fees.

                PARTIES AND GENERAL ALLEGATIONS

2.   Plaintiff is a citizen of Olney, Montana.

3.   Defendant Rezatto 3, Inc. d/b/a Revo Insurance Alliance and Rezatto Group,

     are South Dakota companies which do business under the name Revo and/or

     Revo Insurance Alliance (hereafter all collectively referred to as “Revo”).

4.   Revo’s principal business address is 1638 Mel Ros Drive, Aberdeen, South

     Dakota 57401. At all times relevant hereto, Revo did business in Montana.

5.   John Does 1-10 are other persons or entities which are residents of states other

     than Montana, which may be liable for Johnson’s losses as alleged herein but

     are unknown at this time.

6.   The claims which give rise to this action occurred in Montana.

                                  COUNT ONE
                                   (Negligence)

7.   At all times relevant hereto, Greg Johnson (“Johnson”) was the owner of the

     Point of Rocks Restaurant in Olney, Montana.

8.   The facility included a restaurant as well as the attached Johnson family home,

     hereafter referred to as the “Property.”

COMPLAINT AND JURY DEMAND                                                      Page 2
        Case 9:21-cv-00066-DWM Document 1 Filed 06/02/21 Page 3 of 5



9.    Sometime prior to February 12, 2020, a Revo agent contacted Johnson to

      solicit Johnson’s business to purchase an insurance policy on the Property

      through Revo. Johnson told the agent that the property included a 5,500 sq. ft.

      restaurant connected to a 2400 sq. ft. home under the same roof.

10.   Revo did not conduct an appropriate investigation of the Property.

11.   Revo wrote a policy of insurance with the following limits: Building -

      $460,000.00, Business Personal Property - $75,000.00, and Income/Extra

      Expenses - $198,000.00. Revo did not include the residential portion of the

      realty or Greg’s family’s personal property.

12.   Revo wrote the policy with Great Bear Insurance Company.

13.   The reasonable value of the real and personal property was actually

      substantially higher than the policy amount. Revo was negligent in not

      properly investigating, inspecting, evaluating, and underwriting the Johnson

      property.

14.   If Revo had properly performed its responsibilities, the property would have

      been fully insured.

15.   On March 24, 2020, a fire occurred at the Property, completely destroying the

      structure.

16.   The policy written by Revo through Golden Bear Insurance Company paid

      the policy limits amount of $460,000 for the bar/restaurant portion of the



COMPLAINT AND JURY DEMAND                                                       Page 3
        Case 9:21-cv-00066-DWM Document 1 Filed 06/02/21 Page 4 of 5



      realty. The actual loss for the bar/restaurant portion was $911,948, a

      difference of $451,948. Revo underinsured the bar/restaurant portion of the

      realty in the amount of $451,948. Furthermore, Revo completely failed to

      insure the residential portion of the real estate which also contained the

      family’s personal possessions. The actual loss for the residential portion of

      the real estate was $271,000. The actual loss for the family’s personal

      possessions was $133,900. In total, the property and possessions were

      uninsured/underinsured for the amount of $856,848.

17.   Because the insurance was inadequate on the real and personal property, Greg

      had to sell the land to pay the mortgage on the realty. Greg lost much of his

      life’s work, his family home, the family’s personal property, and a large part

      of his self-worth. The reasonable value of these additional damages are at least

      an additional $857,000.

18.   The total losses due to Defendants’ negligence are at least $1,713,848.

                                     PRAYER

      WHEREFORE, Plaintiff prays for judgment against the Defendants for the

sum of at least $1,713,848.00, costs, interest, and attorney’s fees and such further

relief as the Court deems just and equitable.

                                 JURY DEMAND

      Plaintiff hereby demands trial by jury.



COMPLAINT AND JURY DEMAND                                                        Page 4
       Case 9:21-cv-00066-DWM Document 1 Filed 06/02/21 Page 5 of 5



DATED June 2, 2021.

Respectfully Submitted,

/s/ Lee C. Henning
_____________________________________
Lee C. Henning
Ashley C. McCormack
HENNING, RUTZ & McCORMACK, PLLC
1131 South Main Street
PO Box 87
Kalispell, Montana 59903
Telephone: (406) 752-7122
Facsimile: (406) 752-3367
Email: lee@grizzlylaw.com
Email: ashley@grizzlylaw.com
ATTORNEYS FOR PLAINTIFF




COMPLAINT AND JURY DEMAND                                             Page 5
